       Case 2:18-cv-10188-AG Document 15 Filed 02/11/19 Page 1 of 1 Page ID #:55

                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.         SACV 18-10188 AG                                         Date   February 11, 2019
 Title            IN RE: STEVEN MARK ROSENBERG




 Present: The                   ANDREW J. GUILFORD
 Honorable
                Melissa Kunig                        None Present
                Deputy Clerk                   Court Reporter / Recorder                Tape No.
           Attorneys Present for Plaintiffs:                 Attorneys Present for Defendants:
                       Not Present                                      Not Present
 Proceedings:              [IN CHAMBERS] ORDER REGARDING TIMELINESS OF
                           APPEAL

In the interests of justice and for the reasons presented by pro se Appellant Steven Mark Rosenberg
at oral argument, the Court considers Appellant’s notice of appeal (Dkt. 1), filed one day late after a
court closure, to be timely. The Order to Show Cause is DISCHARGED.

As the Court regularly informs pro se litigants: The Public Law Center runs a free Federal Pro Se
Clinic at the Santa Ana federal courthouse where pro se litigants can get information and guidance.
Visitors to the clinic must make an appointment by calling (714) 541-1010 (x222). The clinic is in
Room 1055 on the first floor of the Ronald Reagan Federal Building and United States Courthouse,
411 W. 4th Street, Santa Ana, CA. More information about the clinic may be found by visiting
http://prose.cacd.uscourts.gov/santa-ana.


                                                                                           :     0

                                                         Initials of
                                                         Preparer             mku




CV-90 (06/04)                            CIVIL MINUTES - GENERAL                                Page 1 of 1
